Exhibit 10.9

July 18, 2011

VIA OVERNIGHT AND E-MAILL

Mr. Timothy Taft

5606 Palomar

Dallas, Texas 75229

Dear Tim:

We are pleased that you have decided to join Fiesta Restaurant Group. Below are
the terms of the offer of employment. Your signature at the end of this letter
will acknowledge your agreement to those terms.

Position:

The position is Chief Executive Officer of Fiesta Restaurant Group, Inc.
(“Fiesta”). As you know Fiesta is currently a subsidiary of Carrols Restaurant
Group, Inc (“CRG”). It is expected that Fiesta will become an independent public
entity before year end. At that time you will be made a member of the Board of
Directors of Fiesta. In the interim you will report to the Board of Directors of
CRG.

Start Date:

Your employment with Fiesta will commence on Monday August 15, 2011.

Salary/Bonus:

Your annual Base Salary will be $500,000. You will be eligible for annual merit
increases beginning in January 2013, based upon the recommendations of the
Compensation Committee of the Board of Directors of Fiesta. You will also
participate in the Executive Bonus Plan pursuant to which you will be eligible
to receive a bonus of up to One Hundred Percent (100%) of your Base Salary.
Fifty Percent (50%) of the bonus will be based upon attainment of objectives
established by the Compensation Committee and Fifty Percent (50%) will be based
upon increases in “shareholder value” as that term is defined in the Executive
Bonus Plan. Shortly after the commencement of your employment, the Board of
Directors will discuss with you your objectives for the balance of 2011 as well
as the details of the Executive Bonus Plan as they relate to you.

Benefits:

You and your dependents (as defined in the various plans), will be eligible to
participate in the Company’s benefits plans, which include medical, dental,
vision, life insurance and long/short term disability. A comprehensive benefits
package will be sent to your home which will provide details and description of
these plans.

Restricted Stock:



--------------------------------------------------------------------------------

One (1) month after Fiesta shares are publically traded you will receive a grant
of restricted stock of Fiesta with an aggregate value of $2 million based upon
the average trading price of the stock for the first (4) four weeks the shares
commence trading publicly. The shares will vest over four (4) years, at the rate
of 25% per annum beginning one year after the date of grant. The Shares will be
further subject to the terms, and conditions of the Fiesta Stock Incentive Plan.

Vacation:

You will be eligible for three (3) weeks of vacation each year (prorated for
calendar 2011). At the end of your fifth (5th) year of employment you will be
eligible for four (4) weeks of vacation per year.

Relocation:

You have agreed to relocate to Fiesta’s corporate offices, which are currently
located in Miami, Florida on or prior to July 15, 2012. In the interim, Fiesta
will be responsible for costs associated with your commuting to and from your
home in Dallas. This includes airfare, meals, lodging and vehicle expenses. Upon
your relocation, Fiesta will pay to have you professionally moved. This will
include packing and unpacking and transport of your automobile(s). You will be
expected to use a mover acceptable to the Company. By May 15, 2012, you will be
required to confirm to the Board of Directors of Fiesta your commitment to
relocate proximate to Fiesta’s corporate offices. Failure to do so and/or
failure to relocate as provided herein will result in forfeiture of your
restricted Stock, and discharge for cause.

Severance:

If you are discharged without “Cause” (as defined in Exhibit A to this letter)
you will receive twelve (12) months’ Base Salary and you will be entitled to
receive the prorated portion of your bonus (provided a bonus would otherwise
have been payable) that will be based upon year end results for the Company.
There will be no severance in the event of a termination for “cause” and such
termination will result in the forfeiture of any unvested restricted stock.

Business Travel:

Customary and necessary travel and entertainment expenses will be reimbursed
subject to Fiesta’s policies. Business Class will be permitted for air travel
greater than six (6) hours.

Once again I am very pleased that you have elected to join our Company. I am
confident you will find Fiesta a fulfilling and gratifying place to work. If
this confirms your understanding of the terms of your employment please provide
me with your acknowledgement by signing below and returning a copy of this
letter to Joseph A. Zirkman, General Counsel of the Carrols Restaurant Group,
Inc. via e- mail at JZirkman@carrols.com or via facsimile to 315-475-9616.

 

Very Truly Yours, /s/ Alan Vituli Alan Vituli Chairman, Carrols Restaurant
Group, Inc.



--------------------------------------------------------------------------------

Acknowledged by:

/s/ Timothy Taft

Timothy Taft

 

cc: Clayton Wilhite

Brian Friedman

Jack Smith

Joel Handel

Rich Routhier (Spencer Stuart)

Bob DeVries (Spencer Stuart)

Joseph Zirkman

Jerry DiGenova



--------------------------------------------------------------------------------

Exhibit A

“Cause” means (i) the commission by employee of any act or omission that would
constitute a felony or any crime of moral turpitude under Federal law or the law
of the state or foreign law in which such action occurred, (ii) dishonesty,
disloyalty, fraud, embezzlement, theft, disclosure of trade secrets or
confidential information or other acts or omissions that result in a breach of
fiduciary or other material duty to the Company and/or a Subsidiary,
(iii) continued reporting to work or working under the influence of alcohol, an
illegal drug, an intoxicant or a controlled substance which renders employee
incapable of performing his or her material duties to the satisfaction of the
Company and/or its Subsidiaries, or (iv) the employee’s substantial disregard in
the performance of the employee’s duties and/or responsibilities with respect to
the Company and/or a Subsidiary, which disregard shall continue after notice to
the employee and a reasonable opportunity to cure such behavior.